Case 1:20-cv-02681-WJM-NYW Document 39 Filed 08/17/21 USDC Colorado Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge William J. Martínez

   Civil Action No. 20-cv-2681-WJM-NYW

   RODNEY DEWALT,

          Plaintiff,

   v.

   UNITED STATES OF AMERICA,

          Defendant.



               ORDER ADOPTING MARCH 10, 2021 RECOMMENDATION OF
                       UNITED STATES MAGISTRATE JUDGE


          This matter is before the Court on United States Magistrate Judge Nina Y.

   Wang’s March 10, 2021 Report and Recommendation (the “Recommendation”) (ECF

   No. 32) that the Court grant Defendant United States of America’s Motion to Dismiss for

   Lack of Subject-Matter Jurisdiction and Failure to State a Claim (“Motion”) (ECF No.

   21). The Recommendation is incorporated herein by reference. See 28 U.S.C.

   § 636(b)(1)(B); Fed. R. Civ. P. 72(b). For the following reasons, the Recommendation is

   adopted in its entirety.

                       I. BACKGROUND AND PROCEDURAL HISTORY

          The Court assumes the parties’ familiarity with the facts and incorporates by

   reference the factual history contained in the Recommendation, which relies on the

   facts alleged in Plaintiff Rodney DeWalt’s Second Amended Complaint (“SAC”) (ECF
Case 1:20-cv-02681-WJM-NYW Document 39 Filed 08/17/21 USDC Colorado Page 2 of 10




   No. 10). 1

           Plaintiff filed this action on September 2, 2020. (ECF No. 1.) In the SAC,

   Plaintiff asserts three claims against Defendant under the Federal Tort Claims Act

   (“FTCA”), 28 U.S.C. § 1346(b). First, Plaintiff asserts an abuse of process claim (“Claim

   1”), alleging United States Magistrate Judge Teresa J. James abused the legal process

   in DeWalt v. City of Overland Park, Kansas (“DeWalt I”), Civil Action No. 18-cv-2690-

   DDC-TJJ (D. Kan.), by denying his requested extension of time to file an amended

   pleading, striking his untimely amended pleading, denying his motion to reconsider the

   striking of his amended pleading, and concluding that he could not assert cognizable

   claims against the City of Overland Park, Kansas (the “City”) through an amended

   pleading despite his allegations of racial discrimination. (ECF No. 10 at 4–5.)

           Second, Plaintiff asserts an intentional infliction of emotional distress claim

   (“Claim 2”), alleging United States District Judge Kathryn H. Vratil and Judge James

   “intentionally caused plaintiff severe emotional distress by denying plaintiff his civil

   rights” by dismissing his claims against the City despite alleged discrimination. (Id. at

   5–6.)

           Third, and finally, Plaintiff asserts a negligence claim (“Claim 3”), alleging Judge

   Vratil and Judge James breached their duty of care owed to him by dismissing his

   claims in DeWalt I and DeWalt v. City of Overland Park, Kansas (“DeWalt II”), Civil

   Action No. 20-cv-2079-KHV-JPO (D. Kan.), without providing leave to amend, and both

   judicial officers failed to disclose their connections with the City as required under


           1
            The Court assumes the allegations contained in the SAC are true for the purpose of
   resolving the Motion. See Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th
   Cir. 2007).



                                                 2
Case 1:20-cv-02681-WJM-NYW Document 39 Filed 08/17/21 USDC Colorado Page 3 of 10




   certain Canons of the Code of Judicial Conduct. (Id. at 6.)

          On November 19, 2020, Defendant filed its Motion, arguing that the Court lacks

   subject matter jurisdiction over Plaintiff’s FTCA claims and, alternatively, Plaintiff fails to

   plead any plausible entitlements to relief. (ECF No. 21.) Plaintiff responded in

   opposition to the Motion (ECF No. 25), and Defendant replied (ECF No. 26).

          On March 10, 2021, Judge Wang issued her Recommendation that the Motion

   be granted and that the SAC be dismissed without prejudice for lack of subject matter

   jurisdiction. (ECF No. 32.) First, Judge Wang considered Defendant’s argument that

   Plaintiff failed to exhaust his administrative remedies because he never filed a notice of

   his claims with the Administrative Office of the United States Courts (the “AO”). (Id. at

   10–12.) She found that despite Plaintiff’s assertions to the contrary, there appeared to

   be no dispute that the AO did not receive any claim or submission from Plaintiff

   regarding his FTCA claims. (Id. at 11.) However, given the Tenth Circuit’s precedent

   that the FTCA’s notice requirements should not be interpreted inflexibly and because

   there was some “purported ambiguity regarding exhaustion,” Judge Wang proceeded to

   consider Defendant’s other subject matter jurisdiction arguments. 2 (Id. at 12.)

          Next, Judge Wang found that because Defendant has not waived its sovereign

   immunity for the intentional tort of abuse of process, the Court lacks subject matter

   jurisdiction over Claim 1. (Id. at 13.) Thus, she recommended that Claim 1 be

   dismissed without prejudice. (Id.) With respect to Claims 2 and 3, Judge Wang




          2
             Because Judge Wang did not recommend dismissing this case based on Plaintiff’s
   purported failure to exhaust administrative remedies, the Court will not consider this argument
   or Plaintiff’s Objections related to it any further.



                                                   3
Case 1:20-cv-02681-WJM-NYW Document 39 Filed 08/17/21 USDC Colorado Page 4 of 10




   recommended that although these claims are not barred by 28 U.S.C. § 2680(h), 3 they

   should nonetheless be dismissed without prejudice because Plaintiff fails to identify a

   private analog for purposes of waiving Defendant’s sovereign immunity and imposing

   liability under the FTCA. (Id. at 13–17.) As a result, Judge Wang recommended that

   the SAC be dismissed without prejudice for lack of subject matter jurisdiction. (Id. at

   17.)

          Plaintiff objected to the Recommendation on March 16, 2021 (“Objection”) (ECF

   No. 33), and Defendant responded (ECF No. 35). Defendant filed a limited objection to

   the Recommendation on March 22, 2021 (“Limited Objection”) (ECF No. 35), and

   Plaintiff responded (ECF No. 36).

                                     II. LEGAL STANDARD

   A.     Rule 72(b) Review of a Magistrate Judge’s Recommendation

          When a magistrate judge issues a recommendation on a dispositive matter,

   Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de

   novo any part of the magistrate judge’s [recommendation] that has been properly

   objected to.” Fed. R. Civ. P. 73(b)(3). An objection to a recommendation is properly

   made if it is both timely and specific. United States v. 2121 E. 30th St., 73 F.3d 1057,

   1059 (10th Cir. 1996). An objection is sufficiently specific if it “enables the district judge

   to focus attention on those issues—factual and legal—that are at the heart of the

   parties’ dispute.” Id. In conducting its review, “[t]he district court judge may accept,

   reject, or modify the recommendation; receive further evidence; or return the matter to

   the magistrate judge with instructions.” Id.

          3
           The FTCA provides several exceptions to the United States’ limited waiver of sovereign
   immunity in 28 U.S.C. § 2680(a)–(n).



                                                  4
Case 1:20-cv-02681-WJM-NYW Document 39 Filed 08/17/21 USDC Colorado Page 5 of 10




          In the absence of a timely and specific objection, “the district court may review a

   magistrate [judge’s] report under any standard it deems appropriate.” Summers v.

   Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v. Arn, 474 U.S. 140, 150

   (1985)); see also Fed. R. Civ. P. 72 Advisory Committee’s Note (“When no timely

   objection is filed, the court need only satisfy itself that there is no clear error on the face

   of the record.”).

   B.     Rule 12(b)(1) Motion to Dismiss

          The purpose of a motion to dismiss pursuant to Federal Rule of Civil Procedure

   12(b)(1) is to test whether the Court has subject-matter jurisdiction to properly hear the

   case before it. It may take one of two forms: a facial attack or a factual attack. When

   reviewing a facial attack on a complaint pursuant to Rule 12(b)(1), the Court accepts the

   allegations of the complaint as true. Holt v. United States, 46 F.3d 1000, 1002 (10th

   Cir. 1995). When reviewing a factual attack on a complaint supported by affidavits and

   other documents, the Court makes its own factual findings and need not convert the

   motion to one brought pursuant to Rule 56. Id. at 1003.

                                           III. ANALYSIS

          Because Plaintiff is proceeding pro se, the Court construes his filings liberally.

   See Haines v. Kerner, 404 U.S. 519, 520-521 (1972). The Court does not, however,

   “supply additional factual allegations to round out a plaintiff’s complaint,” or “construct a

   legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d 1170, 1175 (10th

   Cir. 1997).

   A.     Claim 1 (abuse of process)

          In Claim 1, Plaintiff alleges that Judge James abused the legal process in DeWalt

   I by denying Plaintiff’s motion requesting an extension of time to amend his pleading per


                                                  5
Case 1:20-cv-02681-WJM-NYW Document 39 Filed 08/17/21 USDC Colorado Page 6 of 10




   United States District Judge Daniel Crabtree’s Order, striking Plaintiff’s tendered

   amended pleading, and denying Plaintiff’s request for reconsideration of that decision,

   which included Judge James’s assessment that the tendered amended pleading did not

   include any new claims or any plausible claims against the City. (ECF No. 10 at 4–5.)

          Sovereign immunity shields the United States and its agencies from suit and

   deprives federal courts of jurisdiction to consider such claims. San Juan Cnty., Utah v.

   United States, 754 F.3d 787, 792 (10th Cir. 2014). This is so unless “Congress

   unequivocally expresses its intention to waive the government’s sovereign immunity in

   the statutory text.” Governor of Kansas v. Kempthorne, 516 F.3d 833, 841 (10th Cir.

   2008) (internal quotation marks omitted). The FTCA is one of those statutes and

   “provides a limited waiver of sovereign immunity” when the “negligent or wrongful act or

   omission of any employee of the Government while acting within the scope of his office

   or employment” would establish liability for a private person under the laws where the

   conduct occurred. Ball v. United States, 967 F.3d 1072, 1075 (10th Cir. 2020) (citing 28

   U.S.C. § 1346(b)). “State substantive law applies to suits brought against the United

   States under the FTCA,” which is Kansas law here. Hill v. SmithKline Beecham Corp.,

   393 F.3d 1111, 1117 (10th Cir. 2004). As noted above, the FTCA provides several

   exceptions to its limited waiver of sovereign immunity, see 28 U.S.C. § 2680(a)–(n),

   including for intentional torts like assault, battery, malicious prosecution, abuse of

   process, libel, slander, and misrepresentation, among others, Garling v. United States

   Envtl. Prot. Agency, 849 F.3d 1289, 1295 (10th Cir. 2017) (discussing 28 U.S.C. §

   2680(h)).

          In her Recommendation, Judge Wang found that § 2680(h) explicitly bars an




                                                 6
Case 1:20-cv-02681-WJM-NYW Document 39 Filed 08/17/21 USDC Colorado Page 7 of 10




   abuse of process claim against Defendant. (ECF No. 32 at 13.) Therefore, because

   the United States has not waived its sovereign immunity for the intentional tort of abuse

   of process, she concluded that the Court lacks subject matter jurisdiction over Claim 1.

   (Id.)

           In his Objection, Plaintiff reiterates his argument that Judge James “abused the

   process of the court powers,” “lied,” and “wanted this case to end regardless of her

   powers.” (ECF No. 33 at 2.) While Plaintiff appears to argue that his claim is viable, he

   does not set forth any facts or law which undermine Judge Wang’s conclusion that an

   abuse of process claim is barred by the FTCA. Therefore, this portion of the

   Recommendation is adopted, Plaintiff’s Objection is overruled, and Plaintiff’s abuse of

   process claim is dismissed without prejudice under Rule 12(b)(1).

   B.      Claims 2 and 3 (intentional infliction of emotional distress and negligence)

           In Claim 2, Plaintiff alleges that Judge Vratil and Judge James “intentionally

   caused [him] severe emotional distress by denying [him] his civil rights” and showing

   favoritism to the City by dismissing his claims despite allegations that he encountered

   serious racial threats. (ECF No. 10 at 5–6.) In Claim 3, Plaintiff alleges that Judge

   Vratil and Judge James breached their duty of care owed to him by dismissing his

   claims in DeWalt I and DeWalt II without providing leave to amend, and both judicial

   officers failed to disclose their connections with the City as required under certain

   Canons of the Code of Judicial Conduct. (Id. at 6.)

           The United States does not waive its sovereign immunity if it is not analogous to

   a private person, though it need not be “situated identically to private parties.” Hill, 393

   F.3d at 1117 (internal quotations omitted); accord In re FEMA Trailer Formaldehyde

   Prod. Liab. Litig. (Miss. Plaintiffs), 668 F.3d 281, 288 (5th Cir. 2012) (“Whether a private


                                                 7
Case 1:20-cv-02681-WJM-NYW Document 39 Filed 08/17/21 USDC Colorado Page 8 of 10




   person in ‘like circumstances’ would be subject to liability is a question of sovereign

   immunity.”). It also provides that “the United States [may] assert any defense based

   upon judicial or legislative immunity which otherwise would have been available to the

   employee of the United States whose act or omission gave rise to the claim[.]” 28

   U.S.C. § 2674.

           In the Recommendation, Judge Wang concluded that “though a close call,”

   § 2680(h) does not bar Claims 2 and 3, “given the distinctness between the factual

   underpinnings of these claims and [Plaintiff’s] claim of abuse of process (Claim 1).”

   (ECF No. 32 at 14–15.) She reasoned that “while Claims 2 and 3 arise from Judge

   Vratil’s and Magistrate Judge James’s conduct in DeWalt I and II, they appear to go

   beyond Magistrate Judge James’s conduct regarding Mr. DeWalt’s attempts to amend

   his operative pleading in DeWalt I—the main focus of the abuse of process claim (Claim

   1).” (Id. at 15.)

           Nonetheless, Judge Wang concluded that Claims 2 and 3 were due to be

   dismissed on alternative grounds, namely that the Court lacks subject matter jurisdiction

   over Claims 2 and 3 because there is no private analog for judicial officers. (Id. at 16.)

   In other words, Judge Wang found that Plaintiff cannot identify any private individuals

   that would be liable under Kansas law for actions arising out of judicial decision-making.

   (Id.)

           In the Objection, Plaintiff merely reiterates the elements of an intentional infliction

   of emotional distress claim under Kansas law. (ECF No. 33 at 2.) He does not mention

   his negligence claim. (See generally, ECF No. 33.) He argues that the Court “has

   never given [him] the opportunity to provide like circumstances not the same to identify




                                                  8
Case 1:20-cv-02681-WJM-NYW Document 39 Filed 08/17/21 USDC Colorado Page 9 of 10




   any private individuals that would be liable under Kansas law for actions arising out of

   judicial misconduct.” (Id. at 3.)

          Despite Plaintiff’s statements and arguments, Plaintiff did have an opportunity to

   identify a private analog in his response to the Motion. As Defendant points out, the

   problem is not that Plaintiff lacked an opportunity to identify a private analog. (ECF No.

   35 at 2.) Rather, as Judge Wang correctly concluded, the insurmountable problem for

   Plaintiff is that there is no private analog for his claims, which all stem from federal

   judicial officers’ adverse rulings in deciding legal issues presented in DeWalt I and II.

   (ECF No. 23 at 16.)

          Because Plaintiff presents no facts or legal analysis which call into question

   Judge Wang’s conclusion that Claims 2 and 3 are barred by the FTCA for failure to

   identify a private analog sufficient to waive Defendant’s sovereign immunity, this portion

   of the Recommendation is adopted, Plaintiff’s Objection is overruled, and Plaintiff’s

   claims for intentional infliction of emotional distress and negligence are dismissed

   without prejudice under Rule 12(b)(1).

                                         IV. CONCLUSION

          For the reasons stated above, the Court ORDERS:

   1.     The Recommendation (ECF No. 32) is ADOPTED in its entirety;

   2.     Plaintiff’s Objection (ECF No. 33) is OVERRULED; 4

   3.     Defendant’s Limited Objection (ECF No. 34) is OVERRULED AS MOOT; 5


          4
             To the extent Plaintiff objects to the Recommendation on the basis that this case “is
   ripe with racist bias and friendship between magistrate judges” (ECF No. 33 at 3) and any other
   personal attacks against fellow judicial officers, the Court finds these arguments inappropriate,
   meritless, and will address them no further.
          5
              Because the Court adopts the Recommendation based on Judge Wang’s findings and


                                                   9
Case 1:20-cv-02681-WJM-NYW Document 39 Filed 08/17/21 USDC Colorado Page 10 of 10




   4.     Defendant’s Motion to Dismiss for Lack of Subject-Matter Jurisdiction and Failure

   to State a Claim (ECF No. 21) is GRANTED;

   5.     Plaintiff’s Request for Hearing (ECF No. 37) is DENIED AS MOOT;

   6.     The Second Amended Complaint (ECF No. 10) is DISMISSED WITHOUT

   PREJUDICE for lack of subject matter jurisdiction, and no leave to file any further

   amended complaint will be granted;

   7.     The parties shall bear their own fees and costs; and

   8.     The Clerk shall enter judgment and terminate the case.



   Dated this 17th day of August, 2021.

                                                        BY THE COURT:



                                                        ______________________
                                                        William J. Martinez
                                                        United States District Judge




   conclusions and no other basis, the Court need not address the arguments raised by Defendant
   in the Limited Objection, which Defendant filed “solely for the purpose of preserving its right to
   raise additional arguments at a future point . . . .” (ECF No. 34 at 1.)



                                                  10
